By the Court,
PAINE, J.
We think the order of confirmation appealed from must be reversed. It appears from tbe affidavits that tbe property was struck off to one Loomis, who bid by tbe directions of tbe plaintiffs’ attorney, and who gave a letter to the sheriff from tbe attorney, to tbe effect that this bid was satisfactory to tbe plaintiffs, and that they would receipt tbe debt to him thereon. But Loomis not being prepared to pay tbe amount of the sheriff’s fees and *382disbursements in cash, the latter disregarded the bid, offered the property again for sale, and sold it for the exact amount 0f p^g fees an¿ disbursements, being about one-third of the previous bid. This we think he had no right to do. The sheriff has no power to control the proceedings in executing a judgment, as against the solicitor of the plaintiff, merely for the sake of obtaining the immediate payment of his fees. He may demand his fees in advance, if he chooses, but if he does not do that, but proceeds to sell, and strikes off the property to a person bidding for the benefit of the plaintiff', he has no right, merely because such pers'on is not prepared to pay his fees at the moment, to disregard the sale and sell the property over again. It is obvious that the interests of both the plaintiffs and defendants might be sacrificed, as they were here, by allowing the sheriff to take such a course.
The order must be reversed, with costs.